UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q x QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2008 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29735 PNG VENTURES, INC. (Exact name of Registrant as specified in its charter) Nevada 71-0915825 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 5310 Harvest Hill Road, Suite 229 Dallas, TX75230 (Address of principal executive offices) 214-666-6250 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of September 30, 2008 there were 11,479,634 shares of common stock of the registrant outstanding. PNG Ventures, Inc. FORM10-Q QUARTERLY REPORT PART I FINANCIAL INFORMATION Page Nos. Item 1. Financial Statements 3 Consolidated Balance Sheets at September 30, 2008 (successor)(unaudited), and December 31, 2007 (predecessor) 3 Consolidated Statements of Operations for the Three and Nine Month Periods EndedSeptember 30, 2007, the Predecessor Period January 1, 2008 to June 30, 2008, and the Successor Period from July 1, 2008 to September 30, 2008 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2008 and the Predecessor Period January 1, 2007 to December 31, 2007 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007, the Predecessor Period July 1, 2008 to June 30, 2008, and the Successor Period July 1, 2008 to September 30, 2008 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 Item1. PARTI - FINANCIAL INFORMATION PNG VENTURES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ($ in thousands, except per share amounts) Predecessor Entity Successor Entity December 31, 2007 September 30, 2008 Current Assets Cash and cash equivalents $ — $ 94 Investments in trading securities — 174 Trade accounts receivable, net of allowances totaling $31 and $0 2,545 3,679 Inventory 32 79 Prepaid expenses and other current assets 1,814 3,536 Total Current Assets 4,391 7,562 Property, Plant and equipment, net of accumulated depreciation 9,033 34,013 Goodwill 35,533 — Prepaid and other long term assets 1,889 1,905 Total Assets $ 50,846 $ 43,480 Current Liabilities Accounts payable and accrued expenses $ 2,899 $ 5,603 Line of credit 1,508 2,388 Current portion of long term debt, net of discount of $0 and $61 — 4,938 Notes payable and other current liabilities 18,750 846 Income taxes 17,233 — Advances from affiliate 253 — Convertible promissory notes, net of discount $0 and $22 — 108 Total Current Liabilities 40,643 13,883 Convertible promissory notes, net of discount $0and $55 — 3,134 Long term debt, net of discount of $0 and $77 — 28,925 Total Long Term Liabilities 40,643 32,059 Commitments and contingencies Stockholders’ Equity (Deficiency) Common stock, $.001par value, 50,000,000shares authorized, 11,479,394 shares issued and 10,013,019 shares outstanding, ` — 10 Additional paid-in capital 25,738 1,816 Accumulated deficit (15,535 ) (4,288 ) Total Stockholders’ Equity (Deficiency) 10,203 (2,462 ) Total Liabilities and Stockholders’ Equity $ 50,846 $ 43,480 See accompanying notes to consolidated financial statements 3 PNG VENTURES, INC. CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) ($ in thousands, except per share amounts) Predecessor Entity Successor Entity PredecessorEntity Successor Entity ThreeMonths Ended September30, 2007 ThreeMonths Ended September30 2008 Nine Months Ended September 30,2007 Period January1, 2008 to June 30, 2008 Period July 1, 2008 to September30, 2008 Revenue $ 6,374 $ 9,098 $ 18,884 $ 14,804 $ 9,098 Cost of sales (exclusive of items shown separately below) 4,450 7,632 15,550 13,259 7,631 Gross profit 1,924 1,466 3,334 1,545 1,467 Compensation (including share based compensation) 226 506 739 531 506 Other selling, general and administrative 441 1,015 1,421 1,579 1,220 Depreciation 369 569 1,261 753 570 Net loss from operations 888 (624 ) (87 ) (1,318 ) (829 ) Other income (expense) Interest expense (1,239 ) (2,066 ) (2,410 ) (3,147 ) (2,067 ) Realized loss on trading securities — (113 ) — — (113 ) Other income – debt forgiveness 239 — 493 372 684 Total other expense (1,000 ) (2,179 ) (1,916 ) (2.774 ) (1,496 ) Net loss $ (112 ) $ (2,803 ) $ (2,003 ) $ (4,092 ) $ (2,325 ) Net loss per share - basic and diluted $ n/a $ (0.27 ) $ n/a $ n/a $ (0.22 ) Weighted average number of common shares outstanding - basic anddiluted n/a 10,343,945 n/a n/a 10,343,945 See accompanying notes to consolidated financial statements 4 PNGVENTURES, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Deficit) (Unaudited) ($ in thousands) Common Stock Shares Common Stock at Par Additional Paid in Capital Accumulated Deficit Totals (Predecessor Entity) Balance December 31, 2006 after cumulative adjustment for acquisition tax liabilities 25,000,000 $ 39,300 $ (10,259 ) $ 29,041 Parent and affiliate notes receivable — — (13,562 ) — (13,562 ) Net loss — — — (5,276 ) (5,276 ) Balance December31, 2007 25,000,000 $ 25,738 $ (15,535 ) $ 10,203 (Successor Entity) Balance December31, 2007 42,198 42 1,295 (1,963 ) (626 ) Cancellation of shares (41,780 ) (42 ) — — (42 ) Shares issued related to acquisition 10,700 11 589 — 600 Shares issued for converted debt 280 — 28 — 28 Shares issued for compensation 25 — 68 — 68 Discount related to convertible debt — — 58 — 58 Shares held in escrow (1,410 ) (1 ) (222 ) — (223 ) Net loss — — — (2,325 ) (2,325 ) BalanceSeptember 30, 2008 10,013 $ 10 $ 1,816 $ (4,288 ) $ (2,462 ) See accompanying notes to consolidated financial statements 5 PNG VENTURES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ($ in thousands) PredecessorEntity Successor Entity Nine Months Ended September 30,2007 Period January1, 2008 to June 30, 2008 PeriodJuly 1, 2008 to September 30,2008 Cash Flows from Operating Activities: Net income (loss) $ (2,003 ) $ (4,092 ) $ (2,325 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 1,261 753 570 Debt discount amortization — 450 591 Loss on marketable securities — — 113 Shares issued for compensation — — 68 Decrease (increase) in: Accounts receivable 656 530 (1,664 ) Inventory (18 ) (227 ) 180 Prepaids (448 ) 160 (331 ) Accounts payable and accrued expenses 716 4,229 (97 ) Other 221 (906 ) (1 ) Net cash provided by (used in) operating activities 385 897 (2,896 ) Cash Flows From Investing Activities: Purchases of equipment — — (582 ) Acquisition cash of LNG business — — 82 Net cash (used in) investing activities — — (500 ) Cash Flows From Financing Activities: Purchases of trading securities — — (288 ) Related party advances (9,642 ) (542 ) — Repayments ofconvertible debt — — (564 ) Cash paid for financing fees (1,552 ) — — Proceeds from debt issuances 15,000 — 3,188 Net changes in line of credit (4,405 ) (273 ) 1,153 Net cash provided by/ (used in financing activities (599) (815 ) 3,490 Net increase(decrease) in cash (214 ) 82 94 Cash and cash equivalents Beginning of period 232 — — End of period $ 18 $ 82 $ 94 Supplemental Cash Flow Disclosures: Cash paid for income taxes Cash paid for interest $ 1,239 $ 2,997 $ 1,153 6 PNG VENTURES, INC. NOTESTO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 NOTE 1 — BASIS OF PRESENTATION PNG Ventures, Inc. (“PNG” or the “Company” or “us” or “we”) was incorporated in the state of Nevada on September 23, 1995 as Telecommunications Technologies, Ltd.On September 24, 1995, the Company entered a plan of reorganization whereby it purchased all the assets of Temple Summit Management Corporation (“TSMC”), organized in the state of Texas on August 23, 1991 and re-incorporated in September 1994.This business combination was treated as a reverse acquisition for accounting purposes.On February 20, 1998, the Company changed its name to PNG Ventures, Inc. The Company has had little activity until December 2002, when the Company entered into a joint venture agreement and working interest in certain petroleum and related gas licenses.The joint venture agreement was entered into with Anhydride Petroleum (Canada) Inc. a wholly owned subsidiary of Uranium Power Corporation.There is currently no activity under the terms of the joint venture agreement and the Company believes that there is presently no current value nor any obligations related to the joint venture agreement. On June 30, 2008, the Company entered into the production, distribution and sale of liquefied natural gas (“LNG”) by completing the acquisition of New Earth LNG, LLC, a Delaware limited liability company (“New ELNG”) from Earth Biofuels, Inc.New ELNG is a provider of LNG to transportation, industrial and municipal markets in the western United States and portions of Mexico. With this acquisition the Company changed its primary business focus to liquefied natural gas production and distribution.Before June 30, 2008, the Company was considered a blank check company. The Companyacquired New ELNG via a Share Exchange Agreement (the “Exchange Agreement”) with Earth Biofuels, Inc., a Delaware corporation (“EBOF”) and its wholly owned subsidiary, Earth LNG, Inc, a Texas corporation (“ELNG”), as sellers,pursuant to which PNG acquired 100% ownership of New ELNG from ELNG, in exchange for the issuance of 7,000,000 shares of the of common stock of the Company (“Exchange Shares”) to ELNG, and certain other consideration and share issuances (said transaction being referred to herein as the “Share Exchange”).EBOF granted an irrevocable voting proxy to certain of their prior creditors regarding the 7,000,000 PNG shares.Other share issuances related to the acquisition, included shares issued to creditors for amended debt terms on assumed debts totaling 1.1 million shares, plus 2.6 million shares issued and escrowed to extinguish certain other debts assumed in the acquisition. Total shares issued related to the acquisition were 10.7 million, and are described more fully in the notes below. The assets and business which were acquired by us as a result of the Share Exchange include a Topock, Arizona liquid natural gas production facility, and its related distribution and sales businesses, all of which are held and operated by New ELNG’s subsidiaries as described below.PNG has accounted for this acquisition under the Purchase accounting method..As of June 30, 2008,the assets, liabilities and operations of the LNG businesses have been consolidated as an integral part of PNG. Prior to the completion of the Share Exchange, ELNG had transferred to New ELNG all right and marketable title to the member interests of Applied LNG Technologies USA, LLC and Arizona LNG, L.L.C. andall their other assets (other than receivables from EBOF and other subsidiaries of EBOF) that, together, comprise thecurrent LNG business of PNG. As a result, the Share Exchange, was characterized as a purchase for tax purposes, enabling the parties to take advantage of certain tax benefits, including a step up in basis to PNG. The unaudited consolidated financial statements presented for the three months and nine months ended September 30, 2007 and for the period January 1, 2008 to June 30, 2008 represent the Predecessor Entity. The unaudited consolidated financial statements presented for the period July 1, 2008 to September 30, 2008 and the three months ended September 30, 2008 represent the Successor Entity. As a result of the application of purchase accounting, the financial statements of the Predecessor Entity are not comparable with the financial statements of the Successor Entity, because they are, in effect, those of a new entity. These unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The consolidated financial statements include all normal and recurring adjustments that management considers necessary to present fairly the financial position as of September 30, 2008 (Successor Entity) and the results of operations for the three months ended September 30, 2007 (Predecessor Entity) and September 30, 2008 (Successor Entity), the nine months ended September 30, 2007 (Predecessor Entity), the period January 1, 2008 to June 30, 2008 (Predecessor Entity) and the period July 1, 2008 to September 30, 2008 (Successor Entity). The consolidated financial 7 statements also include the cash flows for the nine months ended September 30, 2007 (Predecessor Entity), the period January 1, 2008 to June 30, 2008 (Predecessor Entity) and the period July 1, 2008 to September 30, 2008 (Successor Entity). NOTE 2 — SIGNIFICANT ACCOUNTING POLICIES The accompanying PNG consolidated financial statements (“Successor Entity”) and the supporting and supplemental material is the responsibility of the management of the Company. Principles of Consolidation— The September 30, 2008 Successor Entity consolidated balance sheet and consolidated statement of changes in stockholders’ equity (deficit) for the nine month period ended September 30, 2008include the accounts of PNG, New Earth LNG, Inc. and it’s whollyowned subsidiaries, thereby reflecting the transactions related to the June 30, 2008 effective date of the Exchange Agreement.The Successor Entity consolidated statements of operations for the three month and nine month periods ended September 30, 2008 include the operations of the LNG business since June 30, 2008, the effective date of the acquisition of the LNG business.All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates— The preparation of Successor Entity consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates included in the accompanying financial statements include the value of the goodwill asset. Actual results could differ from those estimates. Fair Market Value of Financial Instruments— The estimated fair value of cash and cash equivalents, accounts receivable, accounts payable and accrued expenses and other liabilities approximate their carrying amounts in the financial statements. The Company’s financial instruments include notes payable. The carrying value of notes payable approximates market value because the borrowing rate is similar to other financial instruments with similar terms. Cash Equivalents — The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents.Cash and cash equivalents are carried at cost, which approximates fair value. We hold cash and cash equivalents at several major financial institutions, which often exceed Federal Deposit Insurance Corporation (“FDIC”)-insured limits. Historically, we have not experienced any losses due to such concentration of credit risk. Marketable Securities — In accordance with SFAS No.115, “Accounting for Certain Investments in Debt and Equity Securities”, securities are marked to market with gains and losses being reflected as unrealized for “available for sale” securities, and realized gains or losses for “trading securities”. At September 30, 2008 the market value of investments in trading securities was approximately $174,000.
